DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 10/11/2021. Per the amendment, claims 1-15 have been amended. As such, claims 1-15 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Brean on 1/6/2022.

The application has been amended as follows, where underlining indicates insertion:
6. (Currently Amended) A method to control respiratory therapy to a subject, wherein the respiratory therapy includes mechanical ventilation, the method being implemented using a pressure generator that provides a pressurized flow of breathable gas at a pressure level to an airway of the subject, one or more sensors, and one or more physical processors, the method comprising: 
generating, by the one or more sensors, output signals conveying information related to breathing of the subject, wherein the breathing includes inhalations and exhalations; 
by the one or more physical processors, one or more phase timing parameters related to breathing phases of the subject based on the generated output signals, the one or more phase timing parameters comprising a moment and/or a duration related to the breathing phases; 
determining, by the one or more physical processors, one or more breathing parameters of the subject based on the generated output signals, wherein the one or more breathing parameters indicate one or more of lung volume, tidal volume, and/or flow rate of the breathing of the subject; 
determining, by the one or more physical processors, during the exhalations, whether the subject has completed a particular exhalation based on the one or more breathing parameters; 
controlling, by the one or more physical processors, the pressurized flow of breathable gas in accordance with a respiratory therapy regimen such that the pressure level of the pressurized flow corresponds to an inspiratory positive airway pressure level during the inhalations and to an expiratory positive airway pressure level during the exhalations, 
adjusting, by the one or more physical processors, the pressurized flow that occurs within a particular inhalation immediately after the particular exhalation to increase a volumetric rate of expulsion of CO2 based on the phase timing parameters, and the determination whether the subject has completed the particular exhalation, 	
wherein the adjusting of the pressurized flow includes adjusting, in a direction, a control parameter that affects the expulsion of CO2 until an indication of a decrease in the expulsion of CO2 and, responsive to the decrease in the expulsion of CO2, reversing the direction of adjustment to the control parameter.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 6, and 11, the prior art of record does not teach “wherein the adjusting of the pressurized flow includes adjusting, in a direction, a control parameter that affects the expulsion of CO2 until an indication of a 
As such, claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CANA A GALLEGOS/               Examiner, Art Unit 3785           

/SAMCHUAN C YAO/               Supervisory Patent Examiner, Art Unit 3785